Exhibit 10.5

UNIVERSAL HOSPITAL SERVICES, INC.

EXECUTIVE SEVERANCE PAY PLAN

February 1, 2005

I. Purpose.

To provide a severance pay plan for the Executives (as defined below) of the
Company who are not eligible for severance pay under any other plan or agreement
with the Company. The provisions of this plan will not apply to any Executive
who is covered by an employment agreement. Executives who receive severance
under this plan will not be eligible to receive severance under any other plan
or agreement of the Company. No severance benefits become payable pursuant to
this plan in the event of termination of employment upon an Executive’s death or
disability. This plan replaces the Executive Severance Pay Plan dated
January 25, 2001.

II. Definitions.

A. “Cause” means:

 

  i. Executive’s continued failure, whether willful, intentional or grossly
negligent, after written notice, to perform substantially Executive’s duties
(the “Duties”) as determined by immediate supervisor, (Chief Executive Officer
or Senior Vice President of the Company (other than as a result of a
disability);

 

  ii. dishonesty in the performance of Executive’s Duties;

 

  iii. conviction or confession of an act or acts on Executive’s part
constituting a felony under the laws of the United States or any state thereof;
or

 

  iv. any other willful act or omission on Executive’s part which is materially
injurious to the financial condition or business reputation of the Company or
any of its subsidiaries.

B. “Change of Control” means (i) any event as a result of which J.W. Childs and
Halifax collectively cease to own and control all of the economic and voting
rights associated with ownership of at least 50.1% of the outstanding capital
stock of Company; or (ii) any sale or transfer of all or substantially all of
the assets of the Company.

C. “Change of Control Period” means the period starting 30 days before the
Change in Control and continuing through 6 months after the Change in Control.



--------------------------------------------------------------------------------

D. “Date of Termination” means the date specified as Executive’s last date of
employment in the Company’s notice of termination to Executive or Executive’s
Notice of Resignation for Good Cause to the Company.

E. “Resignation For Good Cause” means: Executive termination of employment upon
30 days’ written notice to the company, for Good Cause. Executive shall have
“Good Cause” for termination of employment if, other than for cause, any of the
following has occurred:

 

  (i) the Company has reduced or reassigned a material portion of Executive
duties (per Executive job description);

 

  (ii) the Executive’s base salary has been reduced other than in connection
with an across-the-board reduction (of approximately the same percentage) in
executive compensation to Executive Employees imposed by the Board in response
to negative financial results or other adverse circumstances affecting the
Company; or

 

  (iii) the Company has required Executive to relocate in excess of fifty
(50) miles from the location where the Executive is currently employed.

F. “Executive” means the President, any Senior Vice President, any Vice
President of the Company, the Controller and the General Counsel as such titles
are in use effective February 1, 2005.

G. “Severance Period” means the period from the Date of Termination through the
date, which is 12 months from the Date of Termination.

III. Severance Pay.

A. Executives who separate from the Company and who sign the general release and
other agreement described in Section IV below are entitled to the severance pay
specified below; provided, however, that (1) an Executive who is separated from
employment due to dismissal for Cause is not entitled to any severance pay;
(2) an Executive who voluntarily resigns, except for Good Cause, from employment
is not entitled to severance pay; and (3) the Controller and General Counsel are
entitled to the severance pay specified below only if terminated by the Company
during the Change of Control Period, but the Controller and General Counsel are
not entitled to any severance pay if terminated for Cause.

B. Upon qualifying for severance pay, Executive will be paid the following
amounts in the following manner:

 

  (i) Executive will continued to be paid his or her base salary through the
Severance Period, in the manner and at the times paid during such Executive’s
employment with the Company.



--------------------------------------------------------------------------------

  (ii) Company shall pay the Executive a lump sum payment equal to the cost
continuing the Executive’s existing family medical and dental insurance benefits
pursuant to Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) for
the duration of the Severance Period.

 

  (iii) If prior to the date which is 12 months after the Date of Termination,
Executive finds other employment, the amount of severance payments payable to
Executive after such termination in accordance with B(i) above will be reduced
by the value of the compensation Executive receives in his or her new employment
through the date which is 12 months after the Date of Termination; B(ii) shall
be similarly discontinued if similar medical and dental benefits are secured
with new employer through the date which is 12 months after the Date of
Termination.

 

  (iv) If termination is pursuant to Resignation for Good Cause, The Company
shall provide the Executive a prorated portion of the bonus earned for the then
current fiscal year, based upon the number of days Executive was employed during
that year. Such Executive bonus shall be payable at the time annual bonuses are
paid to the other executives employed by the Company, on the last day of the
Company’s fiscal year.

 

  (v) Executive will be paid or otherwise provided such other benefits as may be
required by law.

 

  (vi) All severance payments are subject to any required withholding.

IV. General Release and Other Agreements.

Executive will not be entitled to receive any of the severance pay described
above until such time as Executive signs (A) an effective general release of all
claims against the Company and its affiliates in the form and manner prescribed
by the Company and (B) an agreement further providing (i) Executive’s agreement
not to disclose or use confidential information of the Company, (ii) Executive’s
agreement during the Severance Period not to compete with the Company in the
medical equipment rental business, (iii) Executive’s agreement during the
Severance Period not to solicit for employment or hire any employee of the
Company, and (iv) Executive’s agreement during the Severance Period not to
solicit as a customer or client of medical equipment rental business and
customer or client of the Company. A failure to execute such a general release
and other agreements within one month of Executive’s Date of Termination shall
result in the loss of any rights to receive payments or benefits under this
plan.

V. Amendment and Modification of Plan. This plan may be modified, amended or
terminated at any time by the CEO and the Board of Directors of the Company.



--------------------------------------------------------------------------------

VI. No Employment Rights. Neither this plan for the benefits hereunder shall be
a term of the employment of any employee, and the Company shall not be obligated
in any way to continue the plan. The terms of this plan shall not give any
employee the right to be retained in the employment of the Company.